         

Exhibit 10.5
REAFFIRMATION OF GUARANTY
     Mimi’s Cafe, LLC, a Delaware limited liability company (“Guarantor”),
hereby: (i) consents to the execution of the Line of Credit Note in the
principal amount of $45,000,000, dated December 1, 2009 (the “Note”), by Bob
Evans Farms, Inc., an Ohio corporation, payable to the order of JPMorgan Chase
Bank, N.A. (“Bank”); (ii) ratifies and reaffirms the Continuing Guaranty, dated
September 30, 2008 (the “Guaranty”), made by Guarantor in favor of Bank, which
includes the guaranty of amounts payable under the Note; (iii) acknowledges and
agrees that Guarantor is not released from its obligations under the Guaranty by
reason of the Note, (iv) represents and warrants that there are no defenses,
offsets or counterclaims to the Guaranty; and (v) represents and warrants that
there are no defaults by the Guarantor under the provisions of the Guaranty.
     This Reaffirmation of Guaranty shall not be construed, by implication or
otherwise, as imposing any requirement that Bank notify or seek the consent of
Guarantor relative to any past or future extension of credit, or modification,
extension or other action with respect thereto, in order for any such extension
of credit or modification, extension or other action with respect thereto to be
subject to the Guaranty, it being expressly acknowledged and reaffirmed that
Guarantor has under the Guaranty consented, among others things, to
modifications, extensions and other actions with respect thereto without any
notice thereof or further consent thereto.

            Mimi’s Cafe, LLC,
a Delaware limited liability company
      By:   /s/ Tod P. Spornhauer         Name:   Tod P. Spornhauer       
Title:   Manager, Assistant
Treasurer and Assistant Secretary     

 